Citation Nr: 1605473	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  03-29 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, including as secondary to service-connected disabilities.

2.  Entitlement to service connection for erectile dysfunction, including as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The Veteran served on active duty from October 1961 to July 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, denied entitlement to service connection for a psychiatric disability and for erectile dysfunction. 

In July 2004, the Veteran testified before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record. 

In June 2006, the Board remanded the claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, so that the Veteran could be scheduled for a hearing before the Board at the RO (Travel Board hearing).  In September 2006, the Veteran testified before the undersigned Veterans Law Judge of the Board; a transcript of the hearing is of record. 

In February 2008, the Board remanded the claims to the RO, via the AMC, for additional development.  After accomplishing the requested action, the RO continued to deny the claims and returned the matter to the Board for further appellate consideration. 

In a January 2010 decision, the Board denied the Veteran's claims for service connection for a psychiatric disability and for erectile dysfunction.  The Veteran, in turn, appealed to the United States Court of Appeals for Veterans Claims (the Court).  In November 2010, counsel for VA's Secretary and the Veteran's attorney (the parties) filed a Joint Motion for Remand with the Court.  By Order dated later that month, the Court granted the motion, vacating the Board's decision and remanding the matter to the Board for further proceedings consistent with the Joint Motion. 

In July 2011 and April 2013, the Board remanded the Veteran's claims for additional development in accordance with the JMR and for compliance with the November 2010 remand.  Following completion of the requested development and due process considerations, a supplemental statement of the case was most recently issued in May 2015.  The claims were returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board recently remanded this case, in April 2013art, for very specific and detailed VA addendum opinions to the November 2011 VA genitourinary examination and December 2011 VA psychiatric examination.  At that time, the Board found that the Veteran's November 2011 and December 2011 VA examinations were inadequate and asked for the addendums to the medical opinions, in order to address the deficiencies in the prior medical opinions.  In December 2013, addendum medical opinions were obtained as to the Veteran's claims.  However, the Veteran's attorney maintains that the December 2013 addendums to the medical opinions are inadequate.  The Board observes that the Veteran's attorney is correct that several specific questions were not addressed and that some opinions were provided without adequate rationale, thus requiring the Veteran's claims to again be remanded for additional development.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).  

With regard to the addendum psychiatric opinion, the Veteran's attorney correctly points out that the examiner provided an opinion as to whether the Veteran's service-connected eye disability resulted in the development of an anti-social personality disorder, but did not provide an opinion as to whether the Veteran's service-connected eye disability, which made it difficult to work, caused him to experience anxiety and depression.  In this regard, the Board acknowledges that the VA examiner found that it was less likely than not that the Veteran's service-connected eye disability led to a life of crime, because the Veteran's service-connected eye disability did not cause the Veteran's anti-social personality disorder.  Nevertheless, this opinion does not address whether the Veteran's service-connected eye disability caused the Veteran's psychiatric disability; to the contrary, the opinion provides no discussion as to a relationship, if any, between the Veteran's major depression and the service-connected eye disability.  The Veteran's attorney correctly asserts that the VA examiner did not address the Veteran's assertion that his service-connected eye disability made it difficult for him to work which in turn led to a life of crime, which in turn led to his major depression.  To this point, the Board observes that the VA examiner did not address the impact of the Veteran's service-connected eye disability on his ability to work, and whether the stress of unemployment may have led to a life of crime and depression.

Moreover, the addendum to the VA examination report does not adequately address the Veteran's contention that his service-connected hepatitis C caused or aggravated his major depression.  In this regard, the Board observes that the VA examiner did not adequately address Dr. A.G.'s opinion which stated that the interferon treatment for hepatitis C can cause psychiatric side effects and that the stress of dealing with a severe medical disorder such as hepatitis C can also precipitate or aggravate a psychiatric disorder.  The Board acknowledges that the VA examiner correctly noted that the Veteran had depression in the absence and in the presence of interferon treatment, and that the Veteran's depression is stable.  Nonetheless, the attorney asserts that this is a conclusory statement, without a rationale, and that this statement does not adequately explain whether there is a correlation, via either causation or aggravation, between the depression and interferon treatment for hepatitis C.  The Veteran's attorney correctly notes that the VA examiner made no mention of Dr. A.G.'s opinion or the opinion contained therein.  

With regard to the Veteran's genitourinary examination, the Board notes that the claim of entitlement to service connection for erectile dysfunction is inextricably intertwined with the claim of entitlement to service connection for a psychiatric disorder.  As noted by the Veteran's attorney, to the extent that the Veteran asserts that his major depression, and the medications taken to treat it, caused or aggravated his erectile dysfunction, the Board must defer its adjudication of the issue of entitlement to erectile dysfunction pending completion of the development set forth in its remand directives pertaining to the Veteran's claim of service connection for a psychiatric disorder.  

In light of the foregoing, a VA medical addendum should be obtained by the same examiners who conducted the prior examinations and addendum opinions, or if unavailable, from other qualified VA examiners, in order to resolve the matters raised by the Veteran's attorney.

Accordingly, the case is REMANDED for the following action:

1.  A VA psychiatric opinion should be obtained.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should provide opinions as to:

a.  Whether it is as least as likely as not (50 percent probability or more) that any current psychiatric disability is proximately due to (caused by) the Veteran's service-connected disabilities?

b. Is it at least as likely as not (probability of at least 50 percent) that any current psychiatric disability has been aggravated (chronically worsened beyond normal progression) by service-connected disabilities? 

In rendering the opinion, the examiner should consider the following:

a.  The Veteran's assertions that his service-connected eye disability, which made it difficult for him to work, led to a life of crime and incarceration that subjected him to anxiety-causing events.  The examiner should specifically acknowledge the contention that the eye disability made it difficult for the Veteran to work and/or whether his service-connected eye disability caused his psychiatric disability.

b.  The Veteran's assertion that the Veteran's interferon treatment for hepatitis C in October 2002, caused or aggravated his psychiatric disability and/or that the stress of dealing with his hepatitis C caused or aggravated his psychiatric disability.  The VA examiner must specifically discuss and provide detailed comment regarding the November 2006 opinion provided by Dr. A.G. stating that the interferon treatment for hepatitis can cause psychiatric side effects and that the stress of dealing with a severe medical disorder such as hepatitis can also precipitate or aggravate a psychiatric disorder.   

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions. 

The examiner must provide a complete rationale for all opinions expressed and conclusions reached.  

2.  If the VA psychiatric examiner deems depression to be causally or etiologically related to the Veteran's service-connected disabilities, a VA genitourinary opinion should be obtained.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should provide opinions as to:

a.  Whether it is as least as likely as not (50 percent probability or more) that any current erectile dysfunction is proximately due to (caused by) the Veteran's service-connected disabilities?

b. Is it at least as likely as not (probability of at least 50 percent) that any current erectile dysfunction has been aggravated (chronically worsened beyond normal progression) by service-connected disabilities? 

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions. 

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  The AMC must review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

4.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




